DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is an examiner’s statement of reasons for allowance following Applicant’s filed application dated 6/26/2020. The examiner’s amendment is supported by Applicant’s originally filed disclosure by at least original Claims 2 and 6 and the Specification at Pages 3-4, ¶¶ 9-10 and request for the constructive assistance and suggestions of the Examiner pursuant to MPEP § 2173.02 and § 707.07(j) to help place this application in allowable condition.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Berrier on 12/17/2020.

The application has been amended as follows: 

(Claim 1, Amended) A method implemented in an automotive data processing system, the method comprising: 

accessing, by the pricing module of the automotive data processing system, a demand model that defines, for each of a plurality of combinations of the plurality of consumer groups and the plurality of vehicle types, a corresponding payment; and 
generating, by the pricing module of the automotive data processing system, a first payment corresponding to the first one of the plurality of consumer groups and the first one of the plurality of vehicle types;
wherein the demand model comprises a machine learning engine, wherein the machine learning engine is configured to maintain a set of weights R that are included in a predictive demand function of the demand model, wherein the machine learning engine is configured to adjust the weights to minimize a loss function which measures deviation of demand estimated by the predictive demand function from actual demand indicated by a set of historical transaction data;
wherein the predictive demand function comprises a stratified function             
                d
                (
                m
                ,
                 
                
                    
                        U
                    
                    →
                
                ,
                
                    
                         
                        V
                    
                    →
                
                )
            
        , where
            
                d
                 
                (
                m
                ,
                 
                
                    
                        U
                    
                    →
                
                ,
                
                    
                         
                        V
                    
                    →
                
                )
                =
                
                    
                        
                            
                                
                                    
                                        
                                         
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,1
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        1
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        1
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        1
                                         
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,2
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        2
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        2
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        2
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,3
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        3
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        3
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        3
                                    
                                
                            
                        
                    
                
            
        
and where m represents a consumer facing price, U represents a set of consumer attributes, and V represents a set of vehicle attributes.
 
(Claim 2, Cancelled)

(Claim 3, Amended) The method of claim 1, wherein the weights include a price weight             
                β
                m
            
        , a consumer attribute weight             
                
                    
                        β
                    
                    
                        U
                    
                
            
         and a vehicle attribute weight             
                
                    
                        β
                    
                    
                        V
                    
                
            
        .

(Claim 4, Original)

(Claim 5, Amended) The method of claim 1, wherein the predictive demand function comprises a function             
                d
                 
                
                    
                        m
                        ,
                         
                        
                            
                                U
                            
                            →
                        
                        ,
                        
                            
                                 
                                V
                            
                            →
                        
                    
                
                ,
            
         where
            
                d
                 
                
                    
                        m
                        ,
                         
                        
                            
                                U
                            
                            →
                        
                        ,
                        
                            
                                 
                                V
                            
                            →
                        
                    
                
                =
                
                    
                        1
                    
                    
                        1
                        +
                        
                            
                                exp
                            
                            ⁡
                            
                                (
                            
                        
                         
                        
                            
                                β
                            
                            
                                0
                            
                        
                        +
                         
                        
                            
                                β
                            
                            
                                m
                            
                        
                        ∙
                        m
                        +
                         
                        
                            
                                
                                    
                                        β
                                    
                                    →
                                
                            
                            
                                U
                            
                        
                        ∙
                        
                            
                                U
                            
                            →
                        
                        +
                        
                            
                                
                                    
                                        β
                                    
                                    →
                                
                            
                            
                                V
                            
                        
                        ∙
                        
                            
                                V
                            
                            →
                        
                        +
                         
                        
                            
                                
                                    
                                        β
                                    
                                    →
                                
                            
                            
                                
                                    
                                        U
                                    
                                    →
                                
                                ⊗
                                
                                    
                                        V
                                    
                                    →
                                
                            
                        
                        ∙
                        (
                        
                            
                                U
                            
                            →
                        
                        ⊗
                        
                            
                                 
                                V
                            
                            →
                        
                        )
                        )
                    
                
            
        
, and where             
                ⊗
            
         represents the Kronecker product, m represents a consumer facing price,            
                 
                
                    
                        U
                    
                    →
                
            
         represents a set of consumer attributes, and             
                
                    
                        V
                    
                    →
                
            
         represents a set of vehicle attributes.

(Claim 6, Cancelled)

(Claim 7, Amended) The method of claim 1, further comprising tracking activities of one or more users of the automotive data processing system and storing data corresponding to the activities of the one or more users, wherein the set of historical transaction data comprises the stored data corresponding to the activities of the one or more users.

(Claim 8, Original)

(Claim 9, Original)

(Claim 10, Original)

(Claim 11, Amended) An automotive data processing system comprising: 
one or more processors communicatively coupled to one or more data storage devices, the one or more processors coupled to a non-transitory computer-readable medium that stores instructions which are executable by the processor to cause the processor to execute an automotive data processing system which is configured to perform: 
receiving, by a pricing module of an automotive data processing system, data identifying a first one of a plurality of consumer groups and a first one of a plurality of vehicle types; 
accessing, by the pricing module of the automotive data processing system, a demand model that defines, for each of a plurality of combinations of the plurality of consumer groups and the plurality of vehicle types, a corresponding payment; 
and generating, by the pricing module of the automotive data processing system, a first payment corresponding to the first one of the plurality of consumer groups and the first one of the plurality of vehicle types;
wherein the demand model comprises a machine learning engine, wherein the machine learning engine is configured to maintain a set of weights R that are included in a predictive demand function of the demand model, wherein the machine learning engine is configured to adjust the weights to minimize a loss function which measures deviation of demand estimated by the predictive demand function from actual demand indicated by a set of historical transaction data;
wherein the predictive demand function comprises a stratified function             
                d
                (
                m
                ,
                 
                
                    
                        U
                    
                    →
                
                ,
                
                    
                         
                        V
                    
                    →
                
                )
            
        , where
            
                d
                 
                (
                m
                ,
                 
                
                    
                        U
                    
                    →
                
                ,
                
                    
                         
                        V
                    
                    →
                
                )
                =
                
                    
                        
                            
                                
                                    
                                        
                                         
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,1
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        1
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        1
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        1
                                         
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,2
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        2
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        2
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        2
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,3
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        3
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        3
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        3
                                    
                                
                            
                        
                    
                
            
        
and where m represents a consumer facing price, U represents a set of consumer attributes, and V represents a set of vehicle attributes.

(Claim 12, Cancelled)

(Claim 13, Amended) The automotive data processing system of claim 11, wherein the weights include a price weight             
                β
                m
            
        , a consumer attribute weight             
                
                    
                        β
                    
                    
                        U
                    
                
            
         and a vehicle attribute weight             
                
                    
                        β
                    
                    
                        V
                    
                
            
        , wherein the consumer attribute weight             
                
                    
                        β
                    
                    
                        U
                    
                
            
        , and the vehicle attribute weight             
                
                    
                        β
                    
                    
                        V
                    
                
            
         comprise vector weights.

(Claim 14, Amended) The automotive data processing system of claim 11, further comprising tracking activities of one or more users of the automotive data processing system and storing data corresponding to the activities of the one or more users, wherein the set of historical transaction data comprises the stored data corresponding to the activities of the one or more users.

(Claim 15, Original)

(Claim 16, Amended) A computer program product for generating vehicle encodings, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to perform:
receiving, by a pricing module of an automotive data processing system, data identifying a first one of a plurality of consumer groups and a first one of a plurality of vehicle types; 
accessing, by the pricing module of the automotive data processing system, a demand model that defines, for each of a plurality of combinations of the plurality of consumer groups and the plurality of vehicle types, a corresponding payment; 
and generating, by the pricing module of the automotive data processing system, a first payment corresponding to the first one of the plurality of consumer groups and the first one of the plurality of vehicle types;
wherein the demand model comprises a machine learning engine, wherein the machine learning engine is configured to maintain a set of weights R that are included in a predictive demand function of the demand model, wherein the machine learning engine is configured to adjust the weights to minimize a loss function which measures deviation of demand estimated by the predictive demand function from actual demand indicated by a set of historical transaction data;
wherein the predictive demand function comprises a stratified function             
                d
                (
                m
                ,
                 
                
                    
                        U
                    
                    →
                
                ,
                
                    
                         
                        V
                    
                    →
                
                )
            
        , where
            
                d
                 
                (
                m
                ,
                 
                
                    
                        U
                    
                    →
                
                ,
                
                    
                         
                        V
                    
                    →
                
                )
                =
                
                    
                        
                            
                                
                                    
                                        
                                         
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,1
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        1
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        1
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        1
                                         
                                         
                                         
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,2
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        2
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        2
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        2
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                                +
                                                e
                                                x
                                                p
                                                ⁡
                                                (
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        0,3
                                                    
                                                
                                                +
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        m
                                                        ,
                                                        3
                                                    
                                                
                                                ∙
                                                 
                                                m
                                                +
                                                 
                                                
                                                    
                                                        
                                                            
                                                                β
                                                            
                                                            →
                                                        
                                                    
                                                    
                                                        V
                                                        ,
                                                        3
                                                    
                                                
                                                ∙
                                                 
                                                
                                                    
                                                        V
                                                    
                                                    →
                                                
                                                )
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                U
                                            
                                            →
                                        
                                         
                                        i
                                        n
                                         
                                        G
                                        r
                                        o
                                        u
                                        p
                                         
                                        3
                                    
                                
                            
                        
                    
                
            
        
and where m represents a consumer facing price, U represents a set of consumer attributes, and V represents a set of vehicle attributes.

(Claim 17 Cancelled) 

(Claim 18, Amended) The computer program product of claim 16, wherein the weights include a price weight             
                β
                m
            
        , a consumer attribute weight             
                
                    
                        β
                    
                    
                        U
                    
                
            
         and a vehicle attribute weight             
                
                    
                        β
                    
                    
                        V
                    
                
            
        , wherein the consumer attribute weight             
                
                    
                        β
                    
                    
                        U
                    
                
            
        , and the vehicle attribute weight             
                
                    
                        β
                    
                    
                        V
                    
                
            
         comprise vector weights.

(Claim 19, Amended) The computer program product of claim 16, further comprising tracking activities of one or more users of the automotive data processing system and storing data corresponding to the activities of the one or more users, wherein the set of historical transaction data comprises the stored data corresponding to the activities of the one or more users.

(Claim 20, Original).

Allowable Subject Matter
Claims 1-20 were pending before entry of this Response. 
Claims 1, 3, 5, 7, 11, 13-14, 16 and 18-19 are presently amended. 
Claims 2, 6, 12 and 17 are presently cancelled. 
Claims 1, 3-5, 7-11, 13-16 and 18-20 are now allowed over the prior art as explained further below in the reasons for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding 35 USC § 101, independent claims 1, 11 and 16 (and by dependency, claims 3-5, 7-10, 13-15 and 18-20) have been amended to recite patent-eligible subject matter when analyzed under the present guidelines. The amended claims recite fact patterns that reside within the statutory categories (Step 1), and recite sufficient particularity to make the claims less like the functional result of gathering/analyzing/displaying information, and directed more towards how that information is gathered/analyzed, in order to display it, similar to the following examples:


Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas, which sets forth a 
method for training a neural network for facial detection.
Where the present invention develops pricing data by applying mathematical transformation functions on an acquired set of consumer group and vehicle type combinations, in a similar fashion to how, in Example 39, an expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images.

2. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)  in MPEP § 2106.05(a) Part (II);
Where the particular method of “generating… a first payment…” using a “…machine learning engine… configured to maintain a set of weights… configured to adjust the weights to minimize a loss function…” generates new price and payment data, thereby improving the technology of automotive data processing. 

3. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers (Data Engine Techs., LLC v. Google LLC in MPEP § 2106.05(a) Part (I);
Where the “generating… a first payment…” through the analysis of “combinations of the plurality of consumer groups and the plurality of vehicle types” is akin to the “navigating” of “complex”
informational sources.

As such, the present claims are eligible under 2A, Prong Two at least because they provide improvements to a technology or technical field – (see MPEP § 2106.05(a)).

Regarding 35 USC § 103, Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and EAST Search History). Notably, Examiner discovered five patent literature documents and one non-patent literature document that taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Further, Examiner considered the individual elements of the recited claims taught across the prior art cited below, but did not find it obvious to combine such disclosures [MPEP § 2142] to make a 35 USC § 103 rejection. Specifically, Examiner observed it would not have been obvious to combine the plurality of references discussed below without employing impermissible hindsight or otherwise to support a showing of obviousness.
In particular, Esposito et al., U.S. Publication No. 2017/0270580 [hereinafter Esposito],
discloses a method and system for facilitating purchase of vehicles by buyers and/or sale of vehicles by sellers which comprises “a machine learning model indicative of a propensity of a buyer to buy a respective vehicle of a plurality of vehicles for sale” [Esposito, Abstract]. Esposito discloses several aspects of the present invention including, for example, that “the pricing model may be a machine learning model that predicts pricing for the vehicle based on numerous input variables” [Esposito, ¶ 16] and weighting a demand function. However, Esposito does not disclose the newly amended elements to the independent claims including at least, “wherein the demand model comprises a machine learning engine, wherein the machine learning engine is configured to maintain a set of weights R that are included in a predictive demand function of the demand model, wherein the machine learning engine is configured to adjust the weights to minimize a loss function which measures deviation of demand estimated by the predictive demand function from actual demand indicated by a set of historical transaction data” [Claim 1].
Laughlin et al., U.S. Publication No. 2014/0214696 [hereinafter Laughlin], discloses a wholesale/trade-in pricing system, method and computer program product therefor wherein “a retail price for a target vehicle is determined based on the collected information. Condition information for the vehicle is collected and used to adjust the retail price to arrive at a wholesale price, which is output to a user” [Laughlin, Abstract]. Laughlin “applies machine learning techniques to automatically cluster condition terms and allows the model to assess the impact” [Laughlin, ¶ 14] wherein “various individual condition scores may also be weighted so that some of the conditions have a greater impact on the overall condition score than others” [Laughlin, ¶ 65]. However, Laughlin does not maintain the particular set of weights of the present function nor utilize them in such a way as to minimize a loss function.
Blumer et al., U.S. Publication No. 2014/0278837 [hereinafter Blumer], discloses a method and system for adjusting a charge related to use of a vehicle based on operational data wherein “a computer device compares operational performance data collected and stored from a vehicle to a predetermined criterion and determines, based on the comparison, whether to adjust a baseline charge for usage of a vehicle during the period” [Blumer, Abstract]. Blumer considers vehicle attributes such as “vehicle weight, engine size, tire characteristics, etc.,” [Blumer, ¶ 2] when determining how much to charge for usage of a vehicle, in a similar fashion to the present invention. However, Blumer fails to disclose consumer attributes or variable weighting considerations as recited in the presently amended claim 1.
Krishnamurthy et al., U.S. Publication No. 2015/0213518 [hereinafter Krishnamurthy], discloses a method and device for determining periodic payment reduction based on extrapolated residual value which includes “determining reduction in monthly payments based on vehicle driving behavior and/or vehicle maintenance that affects certain vehicle criteria, and in particular, vehicle residual value” [Krishnamurthy, ¶ 1]. Krishnamurthy considers the use of methods including “regression methods and/or machine learning methods” [Krishnamurthy, ¶ 73] and further considers the weighting of vehicle attributes. Specifically, Krishnamurthy discloses how to “extrapolate the vehicle condition using the weighted value 82 of each category 40, 50, 60, 70” [Krishnamurthy, ¶ 73], wherein each of those categories relate to the condition of the vehicle. However, Krishnamurthy fails to disclose consumer attribute variables or configuring the machine learning engine to “adjust the weights to minimize a loss function which measure deviation of demand…” as recited in amended claim 1 of the present invention.
Areshidze et al., U.S. Publication No. 2017/0169399 [hereinafter Areshidze], discloses a system and method for vehicle pricing, which details “a method for vehicle pricing of a preferred embodiment [which] can include collecting vehicle state information and generating a vehicle value report” [Areshidze, Abstract]. In a similar fashion to the above-cited art Areshidze discloses that “various price prediction heuristics and/or machine learning algorithms may be applied…” further detailing that “the pricing trends of similar vehicles or earlier/later versions of a vehicle can be used in predicting price. In another variation, the pricing impact of various properties can be determined and applied to modeling the price of the vehicle” [Areshidze, ¶ 47]. However, Areshidze is silent with respect to weighting the various variables in the determination of vehicle pricing, and as such fails to “adjust the weights to minimize a loss function which measure deviation of demand…” as recited in amended claim 1 of the present invention.
Berry, S., Levinsohn, J., & Pakes, A. (1995). AUTOMOBILE PRICES IN MARKET EQUILIBRIUM. Econometrica (1986-1998), 63(4), 841., discloses “techniques for empirically analyzing demand and supply in differentiated products markets and then applies these techniques to analyze equilibrium in the U.S. automobile industry” [Berry, Abstract]. Berry considers “price elasticities as well as elasticities of demand with respect to vehicle attributes” [Berry, Introduction] and further demonstrates various demand functions and weighted vector elements. However, none of the particular functions defined throughout Berry consider a “machine learning engine… wherein the machine learning engine adjusts weights to minimize a loss function” as recited in amended claim 1 of the present invention.




For the above reasons, Examiner determined the currently pending claims novel and non-obvious given the current search. Amendment to the claims and further search in reaction to such amendment may yield the claims anticipated or obvious in future prosecution, determined at that time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinsey, II et al., U.S. Publication No. 2014/0136443, discloses methods and systems for the sale of consumer services.
Liu et al., U.S. Publication No. 2014/0279263, discloses systems and methods for providing product recommendations.
Bose et al., U.S. Publication No. 2016/0196527, discloses condition monitoring and prediction for smart logistics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624